Citation Nr: 1720629	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  17-12 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a right arm disability, to include as due to cold weather residuals.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Stone, Associate Counsel
INTRODUCTION

The Veteran had active service from October 1945 to July 1946, and from October 1952 to December 1954.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2015 rating decision by the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).  All matters have been transferred to the jurisdiction of the Chicago, Illinois VA RO.

A March 2017 rating decision granted service connection for posttraumatic stress disorder (PTSD), and that issue is no longer on appeal.

Although the RO may have reopened the previously denied claims, the Board must address the question of whether new and material evidence has been received to reopen the claims for service connection for a right arm disability, to include as due to cold weather residuals, and service connection for bilateral hearing loss, in order to establish Board jurisdiction to review the merits of previously denied claims.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  A December 2011 rating decision denied service connection for a right arm disability, to include as due to cold weather residuals.  The Veteran did not file a timely notice of disagreement.  Therefore, that rating decision became final.

2.  New and material evidence has not been added to the record since the December 2011 rating decision that denied service connection for a right arm disability, to include as due to cold weather residuals.

3.  An August 1946 rating decision denied service connection for bilateral ear conditions, including impaired hearing.  The Veteran did not file a timely notice of disagreement.  Therefore, that rating decision became final.

4.  The evidence received subsequent to the August 1946 final denial of the claim for service connection for ear conditions, including impaired hearing, is new, and is also material because it raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The December 2011 rating decision that denied service connection for a right arm disability, to include as due to cold weather residuals, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).

2.  The criteria for reopening a claim of entitlement to service connection for a right arm disability, to include as due to cold weather residuals, have not been met.  38 U.S.C.A. § 5108  (West 2014); 38 C.F.R. § 3.156 (a) (2016).

3.  The August 1946 rating decision that denied service connection for bilateral ear conditions, including impaired hearing, is final.  38 U.S.C.A. § 709 (1946), currently 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).

4.  As new and material evidence has been received since the August 1946 rating decision, the criteria to reopen the claim for service connection for bilateral hearing loss, have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

A December 2011 rating decision denied service connection for a right arm disability, to include as due to cold weather residuals, on the basis that there was no evidence to show that there was a current right arm disability, to include as due to cold weather residuals, caused by an in-service injury or event, and that a nexus existed between the claimed current disability and in-service injury or event.  

An August 1946 rating decision denied service connection for bilateral ear conditions, including impaired hearing, on the basis that bilateral ear conditions, including impaired hearing, were not shown by the evidence of record.

The Veteran was notified of the denials, and did not file a timely notice of disagreement.  Therefore, the rating decisions are final as to the evidence then of record, and are not subject to revision on the same factual basis.  38 U.S.C.A. § 709 (1946), currently 38 U.S.C.A. § 7105(b) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).  The July 2014 application for disability compensation and related compensation benefits served as a motion to reopen the claims for new and material evidence. 

VA will reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a Veteran.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

New evidence is evidence not previously submitted to agency decision makers.  Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is new.  New evidence is that which was not of record at the time of the last final disallowance on any basis of the claim, and is not merely cumulative of other evidence that was then of record.  38 C.F.R. § 3.156(a) (2016).  That analysis compares newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The Board must review all evidence received since the last final denial on any basis to determine whether a claim must be reopened.  Evans v. Brown, 9 Vet. App. 273 (1996).  For the purpose of determining whether new evidence is material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  New and material evidence is not required as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Right Arm Disability

The evidence added to the claims file since the final December 2011 rating decision includes three October 2014 VA medical records noting:  long-standing tingling in the right arm, present since stress test last year in 2013; sharp, radiating sensation down the right arm with pins and needles, which happened during the stress test, and that sensation which still occasionally occurred, wakes the Veteran from sleep; pain in the right arm on a scale of 8/10 during biofeedback.  Other evidence added to the claims file since the final December 2011 rating decision includes a March 2012 VA medical record noting the right arm with very mild swelling, a May 2011 VA medical record noting that the right arm had been swollen a very long time since the Veteran had had a cardiac angiogram, and a July 1973 VA medical record noting a complaint of pain in the right arm radiated to the thumb after the angiogram of 2 years ago.

The VA medical records added to the claims file since the final December 2011 rating decision are new, but are not material.  The current and post-service right arm pain and swelling are noted as relating to a post-service 2013 stress test and a post-service angiogram.  Additionally, other than pain, swelling, and tingling of the right arm, the medical evidence does not show that the Veteran has a current right arm disability.  Symptoms alone, such as pain and swelling, are not sufficient to establish a current disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  The new evidence does not relate to an unproven element of the Veteran's previously denied claim.  The Board finds that the Veteran's additional evidence does not constitute material evidence as that evidence does not speak to an unestablished element of the claim and does not create a reasonable possibility of substantiating the claim.

Accordingly, the Board finds that the low threshold for reopening the claim for service connection has not been met.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The new evidence is not material and the Veteran's claim for service connection for right arm disability, to include as due to cold weather residuals, is not reopened.

The preponderance of evidence is against a finding that new and material evidence has been submitted since the last final denial of the appellant's claim.  Hence, the claim may not be reopened, and the appeal must be denied.  There is no reasonable doubt to be resolved in this regard.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

Bilateral Hearing Loss

The evidence added to the claims file since the final August 1946 rating decision includes a March 2015 VA audiology examination diagnosing bilateral sensorineural hearing loss for VA service connection purposes.

That evidence is new, and relates to an unproven element of the Veteran's previously denied claim, as it shows a current diagnosis of bilateral hearing loss.  Collectively, the Board finds that the Veteran's additional evidence constitutes material evidence as that evidence speaks to an unestablished element of the claim and thus creates a reasonable possibility of substantiating the claim.

Accordingly, the Board finds that the low threshold for reopening the claim for service connection has been met.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The new evidence is material and the Veteran's claim for service connection for bilateral hearing loss is reopened.  To that extent only, the appeal is allowed.


ORDER

New and material evidence having not been received, the claim of entitlement to service connection for a right arm disability, to include as due to cold weather residuals, is not reopened; the appeal is denied.

New and material evidence having been received, the claim of entitlement to service connection for bilateral hearing loss is reopened.  To that extent only, the appeal is granted.


REMAND

The March 2015 VA examiner for audiology opined that the Veteran's bilateral hearing loss was less likely than not related to service and based her opinion, in part, on the fact that the Veteran had been discharged from service 61 years ago, but this was an initial claim for service connection.  The March 2015 VA examiner also remarked that the negative nexus opinion provided could change with new or additional documentation to refute her opinion.  

The Board notes that the March 2015 examiner based her opinion, in part, on an inaccurate factual premise.  The Veteran's initial claim for service connection for bilateral hearing loss was made in August 1946, immediately following his first period of active service.  The August 1946 application for compensation claims bilateral ear problems with impaired hearing.  Two July 1946 service treatment records list "halgia" as a defect for the ears.  

During the Veteran's service, only whispered voice tests were performed to measure hearing loss.  The Veteran received a score of 15/15 throughout service.  

The March 2015 VA examiner stated that the whispered voice test was not reliable for revealing hearing loss, as it was insensitive to high frequency hearing loss.

The Veteran reported military noise exposure in the form of ambient onboard ship noise from the engine room and weapons fire in combat and with drills during World War II while in the Navy, and infantry combat in Korea with exposure to M1s, mortars, and aircraft noise without hearing protection while in the Army.  This is consistent with the Veteran's military personnel records, and the evidence establishes that the Veteran was exposed to noise during service.

The Board finds that the March 2015 VA examiner should provide an addendum opinion, as her March 2015 opinion was, in part, based on an inaccurate factual premise.  

Prior to arranging for the Veteran to undergo further examination, VA should obtain and associate with the record all outstanding VA records.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  Obtain all outstanding VA medical records and private medical records, and associate them with the claims file.

2.  After all development has been completed and returned from Step 1, request the March 2015 VA examiner to provide an addendum opinion regarding the nature and etiology of any bilateral hearing loss.  The examiner must review the claims file and this remand, including an October 1945 entrance examination, a November 1954 exit examination, a June 1952 pre induction examination, and the two July 1946 honorable discharge examinations, and should note that review in the report.  The Veteran is not to be called in for further examination unless the examiner finds it absolutely necessary.  The examiner should consider the Veteran's statements and other lay statements regarding onset, in-service injury, and continuity of symptomatology since service, including the August 1946 application for compensation.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner should provide a complete rationale for all opinions and conclusions and reconcile them with all pertinent evidence of record.  Specifically, the examiner should provide the following opinion:

For any bilateral hearing loss diagnosed, the examiner should provide an opinion whether it is at least as likely as not (50 percent or greater probability) that any diagnosed bilateral hearing loss was caused by active service, was present in service, or is related to any incident of service, to include in-service noise exposure.

3.  Then, readjudicate the claim.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


